Citation Nr: 0931922	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-32 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches, hydrocephalus with a shunt, and 
concussion.

3.  Entitlement to service connection for residuals of a neck 
fracture with neck pain.

4.  Entitlement to service connection for residuals of a back 
fracture with back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1987.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that decision, the RO granted 
the Veteran's petitions to reopen his claims for service 
connection for residuals of a head injury, to include 
headaches, hydrocephalus with a shunt and concussion, and for 
back fracture with back pain, and denied the reopened claims 
on the merits. The RO also denied the Veteran's petition to 
reopen his claims for service connection for residuals of a 
neck fracture with neck pain and an acquired psychiatric 
disability, to include depression and PTSD.

In October 2007, the Board granted the petitions to reopen.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996) (regardless of 
the RO's actions, the Board must initially determine whether 
new and material evidence has been submitted).  The Board 
then remanded the reopened claims to the RO, via the Appeals 
Management Center (AMC), for additional action.   After 
completion of the requested development, the claims were 
returned to the Board; however, a second remand was warranted 
to effectuate the Veteran's hearing request with regard to 
his reopened claims.  The Veteran was afforded a hearing, and 
the claims have been returned to the Board.

The Veteran testified at hearings before the Board in July 
2007 and July 2009.  Transcripts of those hearings have been 
associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's in-service spinal and head injuries were 
sustained while he was intoxicated and therefore were the 
result of his own willful misconduct.

2.   The Veteran was not treated for or diagnosed with any 
psychiatric disability other than alcohol dependence while in 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disability, to include depression and post-
traumatic stress disorder (PTSD), have not been met.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304(f) 
(2008).

2.  The criteria for service connection for residuals of a 
head injury, to include headaches, hydrocephalus with a 
shunt, and concussion, have not been met.  38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2008).

3.  The criteria for service connection for residuals of a 
neck fracture with neck pain have not been met.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2008).

4.  The criteria for service connection for residuals of a 
back fracture with back pain have not been met.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), as amended by 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

As referenced above, the Veteran's previously denied claims 
were reopened by a Board decision issued in October 2007.  In 
November 2007, the RO sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claims, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service.  

The Board finds that the content of this letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an SSOC dated in 
August 2008 provided him with yet an additional 60 days to 
submit more evidence, and an SSOC dated in April 2009 
provided him with an additional 30 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, such as service, VA, and 
private treatment records, and the Veteran has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Veteran has also testified at two Board 
hearings, and he was provided with several appropriate VA 
examinations during the development of his claims.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Service Connection

In his submitted statements and hearing testimony, the 
Veteran asserts that his neck and back disabilities, 
psychiatric disability, and head injury all result from an 
in-service fall from his bunk bed.  The Veteran reports that 
he fell from the top bunk of his bunk bed and lost 
consciousness.  He has testified that his fellow service 
members were unable to wake him after his fall and therefore 
returned him to his bed.  He further testified that he awoke 
with a very sore neck and immediately sought medical 
treatment.  He contends that the injuries he sustained from 
this fall resulted in his current back and neck disabilities, 
encephalitis, and related  psychiatric disability, which he 
refers to as both a personality change and PTSD.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  An injury or disease incurred 
during active military service is deemed to have been 
incurred in the line of duty and not the result of a 
veteran's own misconduct, unless the injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 38 
C.F.R. § 3.301 (2008).  See Smith v. Derwinski, 2 Vet. App. 
241, 244 (1992) (38 U.S.C.A. § 105(a) creates a presumption 
that an injury or disease is incurred in the line of duty 
that must be rebutted by a preponderance of the evidence); 
see also Thomas v. Nicholson, 423 F.3d 1279, 1284- 85 (Fed. 
Cir. 2005) (preponderance of the evidence was the proper 
evidentiary standard necessary to rebut a § 105(a) 
presumption of service connection for injuries that occurred 
during active duty).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  However, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(C)(2).

The Veteran's service treatment records reflect that the 
Veteran reported his fall from his bunk bed and resulting 
neck pain in July 1985, at which time he was diagnosed with a 
cervical strain, issued a cervical collar, and prescribed 
medication.  At the time he sought treatment, he reported 
that the injury occurred over a week ago, and he specifically 
denied having any loss of consciousness.  The Veteran sought 
follow-up treatment for his injury later that month and again 
in August 1985, and the corresponding treatment records 
reflect that his cervical strain was improving, but each 
record reflects the various treating medical professionals 
observation that the Veteran's breath smelled of alcohol.  

After the Veteran was arrested for driving while intoxicated 
(DWI) in December 1985 (at which time his blood alcohol level 
was recorded as .17 percent), he was referred to the 
counseling center as the result of a command referral request 
for an evaluation regarding the Veteran's alcohol dependency.  
The December 1985 consultation report reflects that the 
evaluator obtained the history of the Veteran's alcohol abuse 
from the Veteran, his service record book, and his treatment 
records.  The report reflects that the Veteran began using 
alcohol at age 15 and had a prior arrest for DWI in February 
1983 and another prior alcohol-related automobile accident 
that involved damage to six cars, two of which were damaged 
beyond their total value.  (The Veteran was not charged with 
DWI for his involvement in this accident due to his critical 
injuries at the time of the accident.)  The evaluator further 
noted that the Veteran had been treated for an injured neck 
resulting from his fall from his bunk bed while intoxicated, 
and the Veteran reported that his alcohol-related blackouts 
were too numerous to count.  The Veteran also reported a 
subjective sense of loss of control regarding his alcohol 
consumption, and he related his alcohol-withdrawal symptoms.  
The evaluator noted that the Veteran had previously been 
counseled regarding his alcohol abuse, noted an impression of 
alcohol dependence, and recommended that the Veteran receive 
further treatment for his condition.

The Veteran's subsequent service treatment records reflect 
his complaints of headaches and sleepiness since his fall, as 
well as treatment for his various complaints of back and neck 
pain.  However, the Veteran's treatment records reflect that 
he reported headaches several months before his in-service 
fall, and x-rays of the Veteran's lumbosacral spine and 
cervical spine from February 1986  revealed no abnormalities.  
In June 1986 the Veteran received emergency room treatment 
after he sustained facial and head trauma after engaging in a 
bar fight while intoxicated, and the related treatment 
records reflect his complaints of neck pain and headaches 
after this incident.  No spinal, neurologic, or psychiatric 
abnormalities were noted at separation.  

The Veteran's post-service treatment records are replete with 
his treatment for alcohol and substance abuse, and these 
records also reference the Veteran's reports of longstanding 
alcohol abuse since the age of 15.  Furthermore, the records 
reference the Veteran's numerous alcohol-related altercations 
and automobile accidents, including a facial laceration and 
black eye noted on his admission to a VA alcohol and 
substance abuse treatment program in 1992, at which time the 
Veteran also reported depression.  

Additionally, during his emergency room admission after a 
motorcycle accident in June 1994, an old left preorbital 
hematoma, healing sutured laceration to his left supraorbital 
area, and old abrasions of the Veteran's arms were noted.  At 
the time of this emergency room admission, the Veteran 
smelled of alcohol, reported having consumed a half case of 
beer, and was determined to be intoxicated.  A CT scan of the 
Veteran's head conducted on admission revealed hydrocephalus, 
which was noted as probably old, and the Veteran underwent 
surgery for placement of a ventriculoperitoneal shunt.  
Radiological studies conducted in June 1994 revealed soft 
tissue bulging of the Veteran's cervical spine, and studies 
conducted in September 1994 revealed healed thoracic spinal 
fractures.

A July 2003 mental status examination conducted in 
conjunction with a state disability benefits claim reflects 
that the Veteran reported having PTSD, although he was 
unaware of how he developed PTSD.  The Veteran also reported 
back, hip, neck, and skull fractures resulting from playing 
football, fights, and automobile accidents.  The evaluation 
report reflects a primary diagnosis of personality disorder 
and a secondary diagnosis of dysthymic disorder, noting that 
the symptomatology to support a diagnosis of PTSD had not 
been reported by the Veteran.

A letter dated in August 2007 from the Veteran's private 
neurosurgeon who treated him at the time of his 1994 
motorcycle accident reflects the physician's opinion that the 
encephalitis discovered at the time of the Veteran's 1994 
accident preexisted the accident.  The physician opined that 
the only prior injury significant enough to have caused his 
encephalitis was the Veteran's reported in-service head 
trauma and related concussion and neck injury.

The Veteran underwent VA examinations in July 2008 for his 
spinal disabilities, head trauma, and psychiatric 
disabilities to determine whether his current disabilities 
were attributable to his in-service fall.  

During the Veteran's VA mental disorders examination, the 
Veteran reported experiencing depression that began two to 
three years prior to the time of his examination, as well as 
his life-long history of alcohol and substance abuse.  After 
reviewing all of the Veteran's medical and personal history, 
the examiner diagnosed the Veteran with a depressive 
disorder, alcohol dependence, and a personality disorder.  
The examiner opined that the Veteran did not present any 
signs or symptoms associated with PTSD, including a traumatic 
event that he experienced or witnessed, experiencing 
recurrent or intrusive recollections or distressing dreams of 
the event, reliving the experience through thoughts, 
illusions, hallucinations, or flashbacks, or a startle 
response.  Accordingly, the examiner opined that the Veteran 
affirmatively does not suffer from PTSD as the result of his 
1985 in-service fall.  The examiner further opined that the 
Veteran's depression could not be related to either his in-
service fall without resorting to mere speculation, noting 
the Veteran's long history of alcohol and drug abuse and the 
Veteran's first report of depression in 1992 (during his 
alcohol and substance abuse treatment), which the Veteran did 
not attribute to service or his service-related fall at that 
time.

The Veteran's VA spinal examination report reflects that the 
examiner outlined the Veteran's in-service and post-service 
accidents and related treatment.  After examining the Veteran 
and reviewing x-rays of his spine, the examiner diagnosed the 
Veteran with degenerative joint disease of the entire spine.  
The examiner noted that the Veteran denied any injury prior 
to his active service, but that the Veteran did report two to 
three motor vehicle accidents in the five years prior to the 
examination and to having played football for four years 
while in high school.  The examiner noted that no spinal 
abnormalities were noted in service apart from the Veteran's 
diagnosed cervical strain, and the Veteran's subsequent 
spinal x-rays and separation physical examination found no 
spinal abnormalities.  Accordingly, the examiner opined that 
it was unlikely that the Veteran's in-service fall from his 
bunk bed resulted in his currently diagnosed generalized 
arthritis of the spine.

The Veteran also underwent a VA traumatic brain injury 
examination, during which he reported his in-service fall and 
resulting loss of consciousness and neck injury. The examiner 
opined that the Veteran's hydrocephalus was caused by his 
reported in-service head injury, as the hydrocephalus 
discovered in 1994 was thought to be the result of a prior 
injury, and the Veteran was treated for headaches in service 
after his fall.  However, the examiner found it less likely 
than not that the Veteran's psychiatric disabilities were the 
result of an in-service head injury because they did not 
begin for many years after service, during which the Veteran 
worked in a factory without any problems or complications.

After reviewing all of the evidence of record, the Board 
concludes that the Veteran's in-service fall from his bunk 
bed occurred while he was intoxicated.  The Veteran's chronic 
abuse of alcohol from a young age, continuing through and 
after service, is well-documented, and a December 1986 in-
service alcohol dependence evaluation notes that the Veteran 
was intoxicated during his fall.   The Board notes that this 
determination was made after reviewing information provided 
from the Veteran, his service record book, and his treatment 
records.  

As referenced supra, an injury incurred during active 
military service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. For this purpose, alcohol abuse means 
the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability to or 
death of the user.  38 C.F.R. § 3.301(d).  Thus, to the 
extent the Veteran's current disability is deemed 
attributable to his in-service fall, any related injuries are 
the result of his abuse of alcohol and therefore the result 
of his own willful misconduct.  38 C.F.R. § 3.301(a).  
Accordingly, entitlement to service connection for any 
disabilities resulting from his fall is barred as a matter of 
law.  

Furthermore, to the extent that the Veteran's current 
disabilities are attributable to the facial and head trauma 
he sustained when he was assaulted by a bouncer in a bar 
while intoxicated, any resulting disabilities from this 
incident are also the product of the Veteran's willful 
misconduct and therefore barred as matter of law.

Furthermore, the Board notes that a careful review of the 
Veteran's medical history reveals numerous injuries and 
accidents, aside from those sustained in-service.  These 
include the two pre-service motor vehicle accidents 
referenced in the Veteran's December 1986 alcohol dependence 
evaluation, the altercation from which he sustained facial 
lacerations and facial trauma as noted on his admission to a 
substance abuse program in 1992, and his preexisting facial 
lacerations and facial trauma noted when he was treated for 
the injuries he sustained in 1994 while driving his 
motorcycle while intoxicated.  

The Board notes that the positive medical nexus opinions of 
record, provided by the Veteran's private neurosurgeon and 
the VA examiner who assessed the Veteran's traumatic brain 
injury, relied on a history provided by the Veteran which did 
not include his recitation of these other accidents and 
injuries.  Furthermore, it is also important to note that 
while the Veteran now reports having lost consciousness after 
his in-service fall, he specifically denied any loss of 
consciousness when he finally sought treatment for his injury 
over a week after his fall.  Thus, the severity of his in-
service bunk bed injury was not accurately reported as well.  
The Board notes that a medical opinion based on an inaccurate 
history has essentially no probative value.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

Finally, the Board does not find any alternative basis for 
granting service connection for the Veteran's neck, back, 
brain, and psychiatric disabilities.  The Veteran's in-
service neck and back complaints are related to injuries he 
sustained while intoxicated, and the Veteran's treatment 
records do not reflect that he was ever treated for or 
diagnosed with a traumatic brain injury.  Furthermore, no 
psychiatric disabilities other than the Veteran's alcohol 
dependence were noted in service, and the only medical 
opinions regarding the etiology of the Veteran's spinal and 
psychiatric disabilities fail to relate them to service.  As 
such, a basis for granting service connection has not been 
presented, and the Veteran's appeals are therefore denied.






















	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disability, to 
include depression and post-traumatic stress disorder (PTSD) 
is denied.

Service connection for residuals of a head injury, to include 
headaches, hydrocephalus with a shunt, and concussion is 
denied.

Service connection for residuals of a neck fracture with neck 
pain is denied.

Service connection for residuals of a back fracture with back 
pain is denied.





			
              MARK D. HINDIN                                        
K. OSBORNE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


